Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 10, 2015

                                     No. 04-15-00054-CV

                          IN THE INTEREST OF S.H., A CHILD,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00641
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       The State’s brief in this accelerated appeal from an order terminating parental rights was
due April 7, 2015. The State has filed a motion for a thirty-day extension of time to file the
brief. We grant the motion in part, and order the State’s brief due April 27, 2015.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court